ON MOTIONS FOR REHEARING
The motions are denied except that the original opinion dated September 24, 1991, is withdrawn and the following opinion is substituted therefor:
PER CURIAM.
We reverse that portion of the trial court’s judgment of dissolution awarding a bracelet to the wife, finding no competent record evidence to support such an award. On remand, the trial court may, at its discretion, reconsider the award of lump sum alimony to reflect the striking of the award of a bracelet.
AFFIRMED in part, REVERSED and REMANDED in part.
BOOTH, MINER and ALLEN, JJ., concur.